Citation Nr: 1520700	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-26 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for hepatitis C for accrued benefits purposes.

3.  Entitlement to service connection for cirrhosis of the liver, to include as secondary to hepatitis C, for accrued benefits purposes.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs




ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to April 1971.  Service in the Republic of Vietnam is indicated by the record.  He died in July 2010 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in July 2010; prior to his death he had submitted claims of entitlement to service connection for hepatitis C and cirrhosis of the liver.  

2.  The appellant filed a VA Form 21-534 for accrued benefits in September 2010, within one year of the Veteran's death.  
3.  Evidence in the claims file at the time of the Veteran's death did not indicate hepatitis C was related to service.  

4.  Evidence in the claims file at the time of the Veteran's death did not indicate cirrhosis of the liver was related to service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hepatitis C for accrued benefits purposes have not been met.  38 U.S.C.A. §§ 1110, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.1000 (2014).

2.  The criteria for entitlement to service connection for cirrhosis of the liver, to include as secondary to hepatitis C, for accrued benefits purposes have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran died in July 2010 and, in September 2010, VA received the appellant's application for accrued benefits.  In a letter mailed to the appellant in September 2010, prior to the initial adjudication of her claims, VA satisfied the duty to notify her of the criteria required to establish service connection for accrued benefits purposes.

The Board notes that the outcome of these accrued benefit claims hinge on the application of the law to the evidence which was in the file at the time of the Veteran's death which may include records which were under VA's control on or before the date of the his death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4); Hyatt v. Shinseki, 566 F.3d 1364, 1371 (Fed. Cir. 2009).

Here, the Veteran submitted claims of entitlement to service connection for hepatitis C and cirrhosis of the liver in June 2010.  The Veteran died prior to development of his claims. There is no dispute that the appellant is an eligible person for accrued benefits.  The only development that may be conducted by VA as to the present accrued benefits issue consists of ensuring that any records deemed in constructive custody of VA have been associated with the appellate record.    

For the purposes of the limited issues addressed in this decision the record has been developed to the extent possible and there is no indication as to what further assistance could be provided to the appellant regarding evidence to substantiate her claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements and the matter is ready for appellate review. 

With respect to general due process considerations, the appellant has been accorded an opportunity to present evidence and argument in support of her claims.  Accordingly, the Board will proceed to a decision on the merits as to the accrued benefits issues.

Service connection for hepatitis C and cirrhosis of the liver for accrued benefits purposes

Because the outcome as to both issues involves the application of virtually similar law to identical facts, the Board will address the two issues together.
Legal Criteria 

Although the Veteran's claims terminated with his death, the regulations set forth a procedure for a qualified survivor to carry on, to a limited extent, a deceased Veteran's claim for VA benefits by submitting a timely claim for accrued benefits.  38 C.F.R. § 5121; see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Thus, while the claim for accrued benefits is separate from the claims for service connection filed by the Veteran prior to his death, the accrued benefits claim is derivative of the Veteran's claims and the appellant takes the Veteran's claims as it stood on the date of his death.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones, 146 F.3d 1296 (Fed. Cir. 1998).

Accrued benefits are defined as periodic monetary benefits to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death and due and unpaid for a period not to exceed two years. 38 U.S.C.A. § 5121(a); 38 C.F.R. 3.1000(a) (in effect on or after November 27, 2002). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, "for a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  It was explained that "a consequence of the derivative nature of the surviving spouse's entitlement to a Veteran's accrued benefits claim is that, without the Veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application."  Id. at 1300. 

An accrued benefits claimant cannot, subsequent to the claimant's death, submit for consideration records or evidence not contained in the claims file at the time of death.  Hyatt v. Shinseki, 566 F.3d 1364, 1371 (Fed. Cir. 2009).  The current version of 38 C.F.R. § 3.1000 does not allow for consideration of additional classes of evidence which had not been of file but which could help to identify, corroborate or verify information from the death certificate.  67 Fed. Reg. 9638-01 (Mar. 4, 2002); 67 Fed. Reg. 65707 -02 (Oct. 28, 2002). 

However, "evidence in the file at date of death" includes "evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death."  38 C.F.R. § 3.1000(d)(4).  This is a narrow exception for evidence deemed constructively of file such as records located at VA regional offices, insurance centers, medical centers, outpatient clinics, veterans' centers, and the Records Management Center.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA records are deemed to be constructively in the possession of VA adjudicators and must be obtained); see generally Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  This may not include, however, VA records generated after the claimant's death.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.309(a).  In general, service connection requires a claimant to satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Another way of obtaining service connection, pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., cirrhosis of the liver) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., cirrhosis of the liver) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2014).

In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2014).

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2014); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis 

The Board observes that the Veteran filed claims of entitlement to service connection for hepatitis C and cirrhosis of the liver in June 2010.  He died in July 2010, before the claims could be adjudicated by the RO.  As there was no final decision on the claims at the time of the Veteran's death, the claims were still "pending" for VA purposes.  

In the instant case, the appellant seeks service connection for the Veteran's hepatitis C and cirrhosis of the liver for the purpose of receiving accrued benefits.  In particular, the appellant contends that the Veteran's hepatitis C was related to the Veteran's service in Vietnam, specifically from sharing toothbrushes and razorblades with other service members as well as from being exposed to blood products by donating blood to wounded soldiers.  She further contends that the Veteran's cirrhosis of the liver was secondary to the hepatitis C.  The Board notes that there has been no contention, nor does the remainder of the evidence otherwise indicate, that the Veteran's hepatitis C and cirrhosis of the liver were related to herbicide exposure during his service in Vietnam.  

The available record demonstrates that the evidence on file at the time of the Veteran's death included the Veteran's statements, the Veteran's service treatment records, a VA psychiatric examination report dated November 2007, and postservice private treatment records.    

The Board notes that cirrhosis is a chronic disease as per 38 C.F.R. §§ 3.307 and 3.309 and therefore subject to service connection on a presumptive basis.  However, the evidence fails to show that cirrhosis was manifest to a degree of 10 percent or more within one year of discharge from the Veteran's service.  On the contrary, the record does not reflect any complaints or findings consistent with cirrhosis until 2010 (more than 35 years after the Veteran's separation from active service).  Accordingly, service connection is not warranted on a presumptive basis as to this claim.  38 C.F.R. §§ 3.307, 3.309.  The Board also notes that hepatitis C is not a listed disease under 38 C.F.R. §§ 3.307, 3.309 and therefore, these regulations are not applicable to the hepatitis C claim.   

Having determined that presumptive service connection is not warranted as to either claim, the Board's inquiry turns to whether service connection on a direct basis is warranted.  

The medical evidence of record documents multiple diagnoses of hepatitis C.  See, e.g., a private treatment record from D.H., M.D., dated April 2010.  The medical evidence also indicates that the Veteran suffered from cirrhosis of the liver.  Id.    Therefore, the first element of Shedden is satisfied as to both claims, as the Veteran had hepatitis C and cirrhosis of the liver prior to his death.  

With respect to Shedden element (2), in-service disease or injury, as discussed above, the appellant contends that the Veteran's hepatitis C and cirrhosis of the liver were due to the Veteran sharing toothbrushes and razorblades during service in Vietnam as well as donating blood to wounded soldiers.  These statements were of record and made by the Veteran prior to his death.  The Board observes that the Veteran's service treatment records are absent complaints of or treatment for hepatitis C and cirrhosis of the liver.  However, the Veteran was competent to attest to him sharing toothbrushes and razorblades as well as donating blood to wounded soldiers during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran as a lay person was competent to report these circumstances.  The Board has no reason to doubt that the Veteran shared toothbrushes and razorblades with other solder or donated blood to wounded soldiers during service, and finds these statements to be credible with regard to a reported in-service injury.  Shedden element (2) is therefore arguably satisfied.  

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence prior to the Veteran's death and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's hepatitis C and cirrhosis of the liver were related to his military service for accrued benefits purposes.

The Board notes that R.R., Ph.D., a private psychologist who treated the Veteran, provided a statement in April 2010 with regard to the etiology of the Veteran's hepatitis C.  In particular, R.R. Ph.D., determined that "[i]t is most likely" that the Veteran's exposure to hepatitis C occurred while he was in the military during service in Vietnam.  Although R.R., Ph.D. appeared to base his finding on a review of the Veteran's psychosocial history, he provided no other rationale for finding that the Veteran's hepatitis C manifested during service.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  Moreover, although not disparaging the qualifications of R.R., Ph.D., see Goss v. Brown, 9 Vet. App. 109 (1996), the Board finds that his qualifications are far less probative with regard to the etiology of the Veteran's hepatitis C compared to that of a medical professional in the field of internal medicine.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) [in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data].  Indeed, there is no evidence that R.R., Ph.D. has such credentials.  In light of the foregoing, the Board finds the April 2010 statement by R.R., Ph.D., with regard to the etiology of the Veteran's hepatitis C to be of no probative value.  
  
The Board also notes that there was no other nexus opinion provided before the Veteran died connecting the Veteran's diagnosed hepatitis C or his cirrhosis of the liver to his service.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").
The Board notes that the Veteran, while entirely competent to report his symptoms, presented no probative clinical evidence of a nexus between his hepatitis C and cirrhosis of the liver and military service prior to his death.  The Board finds that the Veteran as a lay person was not competent to associate any of his symptoms to his military service.  That is, the Veteran was not competent to opine on matters such as the etiology of his hepatitis C and cirrhosis of the liver.  Such opinion requires specific medical training in the field of internal medicine and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran had this medical training required to render medical opinions, the Board must find that his contention with regard to a nexus between his hepatitis C and cirrhosis of the liver and his and military service to be of no probative value.  See 38 C.F.R. § 3.159(a)(1) (2014) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  To the extent that the Veteran contends that he experienced symptoms relating to his cirrhosis of the liver since active service until his death, the Board initially notes that he was competent to report such symptoms.  However, symptoms associated with cirrhosis of the liver were not noted in the Veteran's service treatment records and were not documented in the record for more than 35 years after discharge from service.  The Board therefore finds that statements regarding a continuity of symptoms since service that resulted in the cirrhosis of the liver, are outweighed in probative value by the service treatment records and postservice medical records that are absent a finding of such.  Specifically, the service treatment records as well as the postservice medical treatment records contradict any assertion that cirrhosis of the liver was manifested during active service.  The Board accordingly places no probative value on the assertions that there was a continuity of cirrhosis of the liver symptomatology dating to active service.  Therefore, continuity of symptomatology after service is not demonstrated. 
With regard to the Veteran's hepatitis C, the Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's hepatitis C was not such a listed disease entity.  Therefore, establishment of service connection on the basis of continuity of symptomatology is not warranted as to this claim.

Accordingly, Shedden element (3), nexus, is not met.  In the absence of competent evidence of a nexus between the Veteran's service and hepatitis C and cirrhosis of the liver in the record at the time of the Veteran's death, service connection for these disabilities for accrued benefits purposes is not warranted, and the Veteran's claims fail on this basis.  

The Board also notes that to the extent that the appellant contends that the Veteran's cirrhosis of the liver is secondary to his hepatitis C, as discussed above, establishing service connection on a secondary basis requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin, supra.  In this case, the medical evidence indicates a diagnosis of cirrhosis of the liver.  However, the competent and probative evidence dated prior to the Veteran's death does not establish service connection for hepatitis C.  Therefore, element (2), a service-connected disability, is not met, and the appellant's secondary service connection claim for accrued benefits purposes fails on this basis.  

In summary, the preponderance of the evidence is against the claims of entitlement to service connection for hepatitis C and cirrhosis of the liver for accrued benefits purposes.  The appellant's claims are therefore denied.





ORDER

Entitlement to service connection for hepatitis C for accrued benefits purposes is denied.

Entitlement to service connection for cirrhosis of the liver, to include as secondary to hepatitis C, for accrued benefits purposes is denied.


REMAND

The appellant contends that the Veteran's cause of death is related to his military service, in particular from service in Vietnam at which time he shared toothbrushes and razorblades with other service members and donated blood to wounded soldiers.

The Veteran died in July 2010.  His death certificate lists the cause of death as hepatocellular carcinoma with hepatitis C as significantly contributing to death.  During his lifetime, the Veteran was service connected for posttraumatic stress disorder (PTSD).

In order to establish service connection for the cause of a veteran's death, the medical evidence must show that disability which was incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  See 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  See 38 C.F.R. § 3.312(a) (2014).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  
See 38 C.F.R. § 3.312(b) (2014).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c)(1) (2014); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

In order for service connection for the cause of a veteran's death to be granted, three elements must be present: (1) evidence of death; (2) evidence of in-service incurrence of disease or injury and/or service-connected disability; and (3) nexus evidence linking (1) and (2).  Cf. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's service treatment records do not document treatment for or complaints of symptoms related to hepatitis C or cirrhosis of the liver.  However, the appellant has indicated that the Veteran's hepatitis C and cirrhosis of the liver is related to sharing toothbrushes and razorblades with other service members and donating blood to wounded soldiers during service in Vietnam.  The appellant is competent to attest to the Veteran sharing toothbrushes and razorblades as well as donating blood to wounded soldiers during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the appellant as a lay person is competent to report these circumstances and the Board has found these statements to be credible. 

Pertinently, there is no probative evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's fatal hepatitis C and hepatocellular carcinoma and his sharing toothbrushes and razorblades with other service members and donating blood to wounded soldiers.  Moreover, there is no evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's fatal hepatitis C and hepatocellular carcinoma and his service-connected PTSD.  In light of the foregoing, the Board is of the opinion that a VA medical opinion would be probative in ascertaining whether the Veteran's military service and/or service connected PTSD caused or contributed substantially or materially to cause death.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2014) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

1. Arrange for a physician with the appropriate expertise to review the Veteran's claims folder and render an opinion as to the following:

a. Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's fatal hepatocellular carcinoma and hepatitis C was etiologically related to his military service, to include sharing toothbrushes and razorblades with other service members and donating blood to wounded soldiers during service in Vietnam?

b. Did the Veteran's service-connected PTSD at least as likely as not (i.e., 50 percent or greater probability) either cause or substantially contributed to the cause of the Veteran's death?

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.
   
2. When the development requested has been completed,             the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the appellant should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


